PER CURIAM.
Under Variety Children's Hospital v. Vigliotti, 385 So.2d 1052 (Fla.3d DCA 1980), a mother’s legal obligation of support and the concomitant one to pay those who supply medical services to her child are not affected by the fact that the father is required to bear those expenses by a property settlement agreement and judgment of dissolution. For this reason, we affirm the appel-lee-hospital’s recovery against the mother, Mrs. Kent.
By virtue of their agreement, however, Mrs. Kent is entitled to reimbursement from the father for any amounts she is *637required to pay the hospital.1 The dismissal of her cross-claim against Mr. Kent is therefore reversed with directions to enter judgment in her favor on that claim.
Affirmed in part, reversed in part.

. And to any equitable remedies she may secure for his violation of the judgment in the dissolution proceeding.